Citation Nr: 1312086	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran had active service from May 1943 to March 1946.  He died in January 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2012 for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2008; his death certificate shows that the immediate cause of his death was multiple myeloma; there were no conditions listed on his death certificate as underlying causes leading to the immediate cause.  

2.  At the time of the Veteran's death, service connection was in effect for left rotator cuff atrophy, residual of injury of the left shoulder; degenerative disc disease of the cervical spine; residual, back injury (each rated 20 percent); traumatic arthritis, residuals of a left wrist fracture; degenerative arthritis of the right wrist; degenerative changes of the left knee; and diverticulitis (each rated 10 percent).  

3.  The primary cause of the Veteran's death, multiple myeloma, was not manifested in service or in the first postservice year, and is not shown to have been related to his service.

4.  The Veteran's service-connected disabilities did not cause or contribute to cause his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 (2006).

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, a November 2012 letter provided essential notice that complied with Hupp and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  This letter also informed the appellant of effective date criteria.  A February 2013 supplemental statement of the case readjudicated the matter after the appellant and her representative had an opportunity to respond and to provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, although a June 2008 response from the service department shows that the record is fire related and the Veteran's service treatment records (STRs) and Surgeon General's Office records (SGOs) are unavailable; review of the claims file shows that his STRs were obtained in connection with his prior claims and are available for review.  Further, the Veteran's post-service treatment records are associated with the claims file and the appellant has not identified any pertinent evidence that remains outstanding. 

VA has not sought a medical opinion in this matter.  The Board finds that a medical opinion is not necessary.  With no competent evidence that any disease listed or identified as causing or contributing to cause his death was manifested in service (or during an applicable postservice presumptive period) or that any such disability might have been related to his service or caused or aggravated by a service connected disablity, the factual evidence of record provides no basis for seeking a medical advisory opinion in this matter.  As the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met; development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that VA's duties to notify and assist have been fulfilled with respect to the issue on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (including malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service (one year for malignant tumors).  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran died in January 2008; his death certificate shows that the immediate cause of his death was multiple myeloma; there were no conditions listed on his death certificate as underlying causes leading to the immediate cause.  

It is the appellant's contention that the Veteran's service connected conditions contributed a great deal to his death.  See August 2008 notice of disagreement.

The Veteran's STR's, including his May 1943 enlistment and March 1946 discharge examinations, are silent for cancer, including multiple myeloma.  

Postservice VA treatment records show that the Veteran called in April 2005 and stated that he had "places" all over his face and thought he had skin cancer.  These records show that paraproteinemia was suspicious for multiple myeloma, diagnosed on February 21, 2006 with monoclonal proteins in both serum and urine.  Skeletal survey on March 20, 2006 showed multiple lytic lesions.  A bone marrow aspiration procedure performed on March 22, 2006 was positive for multiple myeloma, stage IIIA.  

The record does not show, nor is it alleged, that the Veteran's multiple myeloma was manifested in service or in the first year following his discharge from service.  Consequently, service connection for any such disease on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Likewise, there is no competent evidence that relates the Veteran's multiple myeloma to his service.  It is not alleged (by or on behalf of the appellant) that the cause of the Veteran's death (multiple myeloma) was somehow directly related to his service.  Consequently, there is no basis for finding that direct service connection for multiple myeloma is warranted.  

The appellant's proposed theory of entitlement is essentially one of secondary service-connection.  Specifically, she claims that his service-connected disabilities (left rotator cuff atrophy, residual of injury of the left shoulder; degenerative disc disease of the cervical spine; residual, back injury; traumatic arthritis, residuals of a left wrist fracture; degenerative arthritis of the right wrist; degenerative changes of the left knee; and diverticulitis) contributed a great deal to the Veteran's death.  However, there is no evidence supporting the contention that there may indeed be a nexus between the Veteran's multiple myeloma and his service connected disabilities. 

The Board has no doubt that the appellant is sincere in her belief that the Veteran's service-connected disabilities contributed a great deal to his death.  However, she has not demonstrated any medical knowledge or expertise.  Hence she is a "layperson," not a medical expert and lacks the training/experience to offer a probative opinion in the matter.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, all conditions are not amenable to lay diagnosis.  The question of whether the Veteran's service-connected disabilities contributed to his death is a complex medical question that requires medical knowledge/training.  Hence, any assertions in that regard made by the appellant are not competent evidence.

As the condition which caused the Veteran's death was not shown in service, and the records contain no suggestion of a causal link between his death and active service or any service-connected disabilities, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death


ORDER

Service connection for the cause of the Veteran's death is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


